EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Allie on 25 May 2021. The application has been amended as follows: 

Claim 1, line 5: REPLACE “selecting the initial point according to the nominal posture.” WITH 
--selecting the initial point according to the nominal posture; wherein the step of calculating a nominal posture further comprises: obtaining a first output when an inertial sensor is at a first posture and a second output when the inertial sensor is at a second posture, wherein the first posture is same as a posture of a base frame of the industrial robot, and the second posture is same as a posture of the work object; and calculating a nominal posture of the work object relative to the industrial robot according to the first output and the second output--.
	Cancel claim 2.
	Change the dependency of claims 5-6 from claim 2 to claim 1.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE MOYER whose telephone number is (571)270-7821.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi H Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Dale Moyer/Primary Examiner, Art Unit 3664